Name: 2004/282/Euratom: Commission Decision of 29 March 1999 concerning the conclusion of a cooperation Agreement between the European Atomic Energy Community and the Republic of Kazakhstan in the field of nuclear safety
 Type: Decision
 Subject Matter: electrical and nuclear industries;  Asia and Oceania;  European construction
 Date Published: 2004-03-26

 Avis juridique important|32004D02822004/282/Euratom: Commission Decision of 29 March 1999 concerning the conclusion of a cooperation Agreement between the European Atomic Energy Community and the Republic of Kazakhstan in the field of nuclear safety Official Journal L 089 , 26/03/2004 P. 0036 - 0036Commission Decisionof 29 March 1999concerning the conclusion of a cooperation Agreement between the European Atomic Energy Community and the Republic of Kazakhstan in the field of nuclear safety(2004/282/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Having regard to the approval of the Council,Whereas the Agreement between the European Atomic Energy Community and the Republic of Kazakhstan in the field of nuclear safety should be approved,HAS DECIDED AS FOLLOWS:Sole ArticleThe Agreement between the European Atomic Energy Community and the Republic of Kazakhstan in the field of nuclear safety is hereby approved on behalf of the European Atomic Energy Community.The text of the Agreement is attached to this Decision.Done at Brussels, 29 March 1999.For the CommissionHans Van Den BroekMember of the Commission